Title: To Benjamin Franklin from Arthur Lee, 3 April 1779
From: Lee, Arthur
To: Franklin, Benjamin


Sir/
Paris, April 3d. 1779
A Gentlemen calld on me this moment, who wishes for a Passport to gain him admission into the State of Virginia or any other of the United States. Upon my referring him to you, as the only person in this Country who coud give such a Passport, he informs me that he has already waited on you, & that you referrd him to me.
I beg the favor of you to write me, what you wish I shoud do, as it seems to me that it woud be very improper in me to give a Passport here, where you are Minister.
I have the honor to be with the greatest respect Sir yr. most Obedt. Servt
Arthur Lee
The Gentleman says his name is Hunter.
 
Notation: Arthur Lee April 3. 1779
